     Case 8:19-cr-00061-JVS Document 218 Filed 07/28/20 Page 1 of 5 Page ID #:3554



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14

15                            UNITED STATES DISTRICT COURT

16                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

17                                  SOUTHERN DIVISION

18   UNITED STATES OF AMERICA,                SA CR No. 19-061-JVS

19              Plaintiff,                    GOVERNMENT’S UNOPPOSED EX PARTE
                                              APPLICATION FOR PERMISSION TO FILE
20                    v.                      AN OVERSIZE CONSOLIDATED BRIEF

21   MICHAEL JOHN AVENATTI,

22                           Defendant.

23

24         Plaintiff United States of America, by and through its counsel

25   of record, the United States Attorney for the Central District of

26   California and Assistant United States Attorneys Julian L. André and

27   Brett A. Sagel, hereby files its unopposed ex parte application for

28   permission to file an oversize consolidated brief in connection with
     Case 8:19-cr-00061-JVS Document 218 Filed 07/28/20 Page 2 of 5 Page ID #:3555



 1   its position regarding defendant MICHAEL JOHN AVENATTI’s

 2   (“defendant’s”) violations of his conditions of temporary release and

 3   its opposition to defendant’s motion to preclude review and use of

 4   the United States Probation and Pretrial Services Office’s digital

 5   forensic examination report (the “PTS Report”).

 6         Rather than file its opposition to defendant’s motion to

 7   preclude further review of the PTS Report and its position regarding

 8   defendant’s violation of his temporary release conditions as two

 9   separate briefs, the government has prepared and filed one

10   consolidated brief.     Although the government believes that the

11   submission of one consolidated brief is the most effective and

12   efficient way to present these issues to the Court, the memorandum of

13   points and authorities in support of the government’s consolidated

14   brief exceeds the 25-page limit and is 34 pages long.

15         To the extent the Court denies the government’s ex parte

16   application, the government requests that it be provided a reasonable

17   amount of time to submit a revised brief that complies with 25-page

18   limit or any other page-limitation the Court believes would be

19   appropriate under these specific circumstances.

20         On July 28, 2020, defendant, through his counsel H. Dean

21   Steward, Esq., informed the government that defendant does not oppose

22   the government’s request to file an oversize brief.

23         ///

24         ///

25         ///

26

27

28

                                             2
     Case 8:19-cr-00061-JVS Document 218 Filed 07/28/20 Page 3 of 5 Page ID #:3556



 1         This ex parte is based upon the attached declaration of

 2   Assistant United States Attorney Julian L. André, the files and

 3   records in this case, and such further evidence and argument as the

 4   Court may permit.

 5    Dated: July 28, 2020                 Respectfully submitted,

 6                                         NICOLA T. HANNA
                                           United States Attorney
 7
                                           BRANDON D. FOX
 8                                         Assistant United States Attorney
                                           Chief, Criminal Division
 9

10                                               /s/
                                           JULIAN L. ANDRÉ
11                                         BRETT A. SAGEL
                                           Assistant United States Attorneys
12
                                           Attorneys for Plaintiff
13                                         UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
     Case 8:19-cr-00061-JVS Document 218 Filed 07/28/20 Page 4 of 5 Page ID #:3557



 1                          DECLARATION OF JULIAN L. ANDRÉ
 2         I, Julian L. André, declare and state as follows:

 3         1.   I am an Assistant United States Attorney (“AUSA”) in the

 4   United States Attorney’s Office for the Central District of

 5   California (“USAO”).      I, together with AUSA Brett A. Sagel, am

 6   assigned to represent the government in the prosecution of defendant

 7   MICHAEL JOHN AVENATTI (“defendant”) in United States v. Michael John

 8   Avenatti, SA CR 19-61-JVS.

 9         2.   I submit this declaration in support of the government’s

10   request to file an oversize consolidated brief in connection with the

11   government’s position regarding defendant’s violations of his

12   temporary release conditions and its opposition to defendant’s motion

13   to preclude review and use of the United States Probation and

14   Pretrial Services Office’s (“PTS”) digital forensic examination

15   report (the “PTS Report”).

16         3.   Rather than file its position regarding defendant’s

17   violation of his temporary release conditions and its opposition to

18   defendant’s motion to preclude the review and use of the PTS Report

19   as two separate briefs, the government has prepared and filed one

20   consolidated brief addressing both issues.          Although the government

21   believes that the submission of one consolidated brief is the most

22   effective and efficient way to present these issues to the Court, the

23   memorandum of points and authorities in support of the government’s

24   consolidated brief exceeds the 25-page limit and is 34 pages long.

25   Accordingly, the government respectfully requests permission to

26   exceed the page limit and file its consolidated brief.

27         4.   To the extent the Court denies the government’s ex parte

28   application, the government requests that it be provided a reasonable
     Case 8:19-cr-00061-JVS Document 218 Filed 07/28/20 Page 5 of 5 Page ID #:3558



 1   amount of time to submit a revised brief that complies with 25-page

 2   limit or any other page-limitation the Court believes would be

 3   appropriate under these circumstances.

 4           5.   On July 28, 2020, defendant, through his counsel H. Dean

 5   Steward, Esq., informed the government via email that defendant does

 6   not oppose the government’s request to file an oversize brief.

 7           I declare under penalty of perjury under the laws of the United

 8   States of America that the foregoing is true and correct and that

 9   this declaration is executed at Los Angeles, California, on July 28,

10   2020.

11

12

13                                               JULIAN L. ANDRÉ
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
